Citation Nr: 1137304	
Decision Date: 09/30/11    Archive Date: 10/11/11	

DOCKET NO.  06-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had over 26 years of active service at the time of his retirement in August 1992.  His medals and badges include four Purple Heart Medals, the Air Medal, The Legion of Merit, and the Combat Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the VARO in San Diego, California, that denied entitlement to service connection for PTSD.  

The Board notes that in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his medical condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in accordance with Clemons, VA must consider in the instant case whether the Veteran has any psychiatric disability, to include PTSD, that is etiologically related to his military service. 

For reasons which will be set forth below, the appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action is required.


REMAND

A review of the pertinent medical evidence of record reflects that reports of VA outpatient visits on periodic occasions in the mid-2000's reveal a principal psychiatric diagnosis of anxiety disorder, not otherwise specified.  At the time of such visit in August 2005, the examiner noted that the Veteran was "strongly wanting to make the point that his military service has affected his life and he was reassured and I concur in that the latter diagnosis (apparently anxiety disorder) does indicate that the symptoms he has identified are the result of his service in VN."  

In January 2008, the Board remanded the case for further development.  The Veteran was thereafter accorded a psychiatric examination by VA for the purpose of ascertaining whether or not he has PTSD or any other psychiatric disorder attributable to his years of active service, to include his combat experiences.  

The examination was conducted in June 2011.  The claims file was reviewed by the examiner.  The examiner acknowledged the Veteran's combat experiences but noted that a diagnosis of PTSD was based on various criteria "of which the Veteran only has a few and are mild in severity."  The examiner noted that the Veteran's symptoms were mild in degree and "are below the clinical threshold for a psychiatric diagnosis."  However, for some reason, the examiner did not conduct any psychological testing.  There was no psychiatric diagnosis given the Veteran by the examiner.  The focus of the examination was on PTSD and the examiner did not address the concern of the Veteran's treating physician in the mid-2000's that he might have an anxiety disorder related to his military experiences.  

Based on the foregoing, the Board believes that further development is in order and the case is REMANDED for the following:  

1.  The Veteran should be scheduled for psychological testing and the results of the test should be provided to the VA psychiatrist who examined the Veteran in June 2011.  That psychiatrist should then review the results from the psychological testing and opine as to whether he still believes that the Veteran does not have a current psychiatric diagnosis.  If, based upon review of the psychological test results and the claims folder, the psychiatrist does find that the Veteran has a psychiatric disorder, he should discuss its etiology, specifically whether it is more likely than not (that is to a degree of probability greater than 50 percent) or less likely than not that any currently diagnosed psychiatric disorder, to include PTSD, is the result of the Veteran's extensive service.  The rationale for any opinion expressed should be provided.  If the examiner concludes that an opinion cannot be offered without engaging in speculation, then he or she should so indicate.  If the VA psychiatrist is not available, then another examination by a health care professional knowledgeable in psychiatry is authorized for the purpose of determining the nature and etiology of the current psychiatric disorder, to include PTSD and/or anxiety disorder.  Following review of the psychological testing, and the other evidence of record, the examiner should then opine as to whether it is more likely than not that any currently diagnosed psychiatric disorder is the result of the Veteran's many years of active honorable service.  

2.  After conducting any other development deemed appropriate, the issue should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of Case and be afforded an opportunity for response.  The record should then be returned to the Board for appellate review.  

By this REMAND, the Board intimates no opinion, either factual or legal, as to any final outcome warranted.  The Veteran is to be made aware that it is his responsibility to report for any psychological testing and cooperate fully in the development of his claim.  He is to be informed of the consequences of failure to report for any psychological testing, as well as another VA examination should one be authorized.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




